MEMORANDUM **
Willermo Baltazar petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order of removal. We dismiss the petition for review.
Baltazar contends that his conviction is not a crime of violence. We lack jurisdiction to review this contention because he failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 *604(9th Cir.2004) (explaining that exhaustion is jurisdictional). Contrary to Baltazar’s contention, he is not eligible for any exception to this jurisdictional requirement.
Baltazar’s April 25, 2006 motion is denied.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.